Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on January 12, 2022.
Claims 1-20 are currently pending.
Claims 1, 2, 11, 12, and 20 have been amended.

Claim Rejections - 35 USC § 103
The previous rejection of claims under 35 U.S.C. 103 as being unpatentable over Horn in view of Ferringer are withdrawn in view of Applicant’s amendments and arguments.  Independent claims 1 and 11 have been amended to detail the generating and use of a second heuristic optimized chromosome that is optimized according to all of the plurality of objectives and the first optimized chromosome is used as a starting point for the second heuristic optimization.  The prior art does not teach such features and the rejection is withdrawn.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered and they are persuasive; see above for details.

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121